MEMORANDUM**
Columbus E. Okon appeals from his guilty plea conviction and sentence for three counts of health care fraud. See 18 U.S.C. § 1347. We dismiss the appeal.
When Okon entered into the plea agreement with the government, he waived his right to appeal “any matter pertaining to [his] prosecution and sentence,” and at the plea hearing he was explicitly referred to and questioned about that provision. His appeal waiver is enforceable and deprives us of jurisdiction. See United States v. Jeronimo, 398 F.3d 1149, 1152-53 (9th Cir. *1642005); United States v. Joyce, 357 F.3d 921, 922-23 (9th Cir.2004); United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir.2000); United States v. Martinez, 143 F.3d 1266, 1271 (9th Cir.1998). On appeal, Okon does not assert that his waiver was not knowing and voluntary. Thus, that question is not before us. See United States v. Nunez, 223 F.3d 956, 958-59 (9th Cir.2000).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.